Citation Nr: 1510617	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  11-29 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to January 6, 2009, and 50 percent disabling from March 1, 2009.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to June 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).  

During the course of the present appeal, the Veteran was represented by a      private attorney.  A VA Form 21-22a (Appointment of Individual as Claimant's Representative) was received in June 2012 appointing the attorney as the Veteran's representative and reflecting the parties' agreement that the attorney act as the Veteran's representative for the present appeal.  In January 2015, the Veteran's appeal was certified to the Board.  In February 2015, the attorney stated he received a copy of the 90-day letter from the Board but that he does not currently represent the Veteran in his VA claim.  However, there is no document in the claims file indicating that representation has been revoked by the Veteran or withdrawn by the attorney at any time.  Under 38 C.F.R. § 20.608(b), following certification of an appeal to the Board, a representative may not withdraw representation without good cause shown on motion; a copy of the motion must be sent to the Veteran who must be provided the opportunity to respond within 30 days of receipt.  The Board acknowledges that 38 C.F.R. § 20.608 also indicates the motion should be filed with the Office of the Senior Deputy Vice Chairman.  To date, no such motion has been received by VA.  Accordingly, no change in representation is recognized.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The last VA examination for PTSD was conducted in October 2010, where the VA examiner assigned a GAF score of 75 and opined that the Veteran's PTSD symptoms did not significantly interfere with his occupational and social functioning.  More recently, in July 2013, Dr. Law, a private psychologist, assigned a GAF score of 45.  Thereafter, a VA treatment record dated in October 2013 noted the Veteran had an upbeat mood, normal speech and logical and goal directed thoughts.  As the current status of the Veteran's PTSD symptomatology is unclear, reexamination is warranted.

Additionally, VA treatment records are current through February 25, 2014.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for PTSD.  After securing the necessary release, the AOJ should request any relevant records identified that are    not duplicates of those already in the claims file.  If any requested records are not available, the Veteran should be notified of such. 

2.  Obtain VA treatment records dating since February 2014 and associate them with the Veteran's claims file.

3.  Schedule the Veteran for a VA mental disorders examination to determine the current status of the Veteran's PTSD.  The examiner must review the claims file, to include electronic treatment records.  All indicated tests should be conducted and the results reported.  The examiner should address the symptomatology associated with the Veteran's PTSD and the impact on occupational and social functioning.   

4.  After conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
 Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




